 1

 2

 3

 4

 5
                                       UNITED STATES DISTRICT COURT
 6                                    WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 7

 8   KYNTREL TREVYONE JACKSON,

 9                                    Plaintiff,                      Case No. C18-1508-RSM-MLP

10              v.                                                    ORDER DENYING MOTION TO
                                                                      COMPEL
11   SHAWNA PATZKOWSKI, et al.,

12                                    Defendants.

13

14              This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently before the Court is

15   Plaintiff’s “Motion to Compel and Motion for Fines and Sanctions.” (Dkt. # 110.) Plaintiff

16   moves for an order compelling Defendants to respond to his discovery requests. Defendants

17   responded that Plaintiff failed to sign his discovery requests as required by Federal Rule of Civil

18   Procedure 26(g), and therefore they were not required to respond. 1 In reply, Plaintiff indicated

19   that he signed each page of his discovery requests and resent them to counsel for Defendants.

20

21   1
         Rule 26(g) states:
22              (1) Signature Required; Effect of Signature. Every disclosure under Rule 26(a)(1) or (a)(3) and
                every discovery request, response, or objection must be signed by at least one attorney of record in
23              the attorney’s own name—or by the party personally, if unrepresented—and must state the
                signer’s address, e-mail address, and telephone number. By signing, an attorney or party certifies




     ORDER DENYING MOTION TO COMPEL - 1
 1          On September 12, 2019, the Court ordered Defendants to file a status report regarding

 2   Plaintiff’s discovery requests, whether he has corrected the signing deficiency, and the status of

 3   Defendants’ responses. (Dkt. # 124.) On September 13, 2019, Defendants informed the Court

 4   that Plaintiff has cured the signing deficiency and that they will respond to Plaintiff’s discovery

 5   requests as allowed by the Federal Rules of Civil Procedure. (Dkt. # 125.)

 6          Given the foregoing, the Court DENIES as moot Plaintiff’s motion to compel and

 7   DENIES his request for sanctions. (Dkt. # 110.) The Clerk is directed to send copies of this order

 8   to the parties and to the Honorable Ricardo S. Martinez.

 9          Dated this 24th day of September, 2019.


                                                                    A
10

11                                                                  MICHELLE L. PETERSON
                                                                    United States Magistrate Judge
12

13

14

15
            that to the best of the person’s knowledge, information, and belief formed after a reasonable
16          inquiry:

17            (A) with respect to a disclosure, it is complete and correct as of the time it is made; and

18            (B) with respect to a discovery request, response, or objection, it is:

                (i) consistent with these rules and warranted by existing law or by a nonfrivolous argument
19              for extending, modifying, or reversing existing law, or for establishing new law;

20              (ii) not interposed for any improper purpose, such as to harass, cause unnecessary delay, or
                needlessly increase the cost of litigation; and
21
                (iii) neither unreasonable nor unduly burdensome or expensive, considering the needs of the
22              case, prior discovery in the case, the amount in controversy, and the importance of the issues
                at stake in the action.

23          (2) Failure to Sign. Other parties have no duty to act on an unsigned disclosure, request, response,
            or objection until it is signed, and the court must strike it unless a signature is promptly supplied
            after the omission is called to the attorney’s or party’s attention.



     ORDER DENYING MOTION TO COMPEL - 2
